                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 16-12270-GAO

                            NEW ENGLAND GEN-CONNECT, LLC,
                                      Plaintiff,

                                                  v.

                                    US CARBURETION, INC.,
                                          Defendant.


                                     OPINION AND ORDER
                                        March 25, 2019

O’TOOLE, D.J.

       Defendant US Carburetion has moved for summary judgment on the single-count

Amended Complaint, which alleges that US Carburetion engaged in unfair and deceptive practices

in violation of Massachusetts General Laws Chapter 93A, Section 11. The plaintiff opposes the

motion.

       Summary judgment is appropriate only when there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In reviewing

the facts offered by the parties, a court “view[s] the record in the light most favorable to the

nonmovant, drawing reasonable inferences in his favor.” Noonan v. Staples, Inc., 556 F.3d 20, 25

(1st Cir. 2009) (citing Franceschi v. U.S. Dep’t of Veteran Affairs, 514 F.3d 81, 84 (1st Cir. 2008)).

       Although US Carburetion moves for summary judgment on multiple grounds, this Court

need only address whether the defendant’s allegedly unfair and deceptive conduct occurred

“primarily and substantially” in Massachusetts as required by Chapter 93A. See Mass. Gen. Laws,

ch. 93A, § 11. After reviewing the record, it is clear that the defendant’s alleged wrongful conduct
did not occur “primarily and substantially” in Massachusetts for purposes of the claimed cause of

action.

          The following facts are not genuinely disputed:

          Gen-Connect is a Massachusetts company with a principal place of business in

Massachusetts. US Carburetion is a West Virginia company with a principal place of business in

West Virginia. US Carburetion’s employees, facilities, and equipment are exclusively located in

West Virginia. The companies sell competing products that enable consumers to run a single fuel

source generator using different types of fuel from that for which the generator may have been

first designed. These after-market products are referred to as conversion kits.

          Gen-Connect’s claim stems from its belief that any company, including US Carburetion,

selling products used to convert a generator engine to permit use of an alternate fuel source is

required under 40 C.F.R. § 1054.645 to obtain a particular certificate of conformity from the

Environmental Protection Agency (“EPA”). Gen-Connect obtained such a certificate; US

Carburetion did not. Gen-Connect asserts that it suspended sales of relevant products during the

process of obtaining the certificate, thus diminishing its sales and consequent profits, while

competitors such as US Carburetion continued to sell their products, unfairly taking advantage of

Gen-Connect’s self-imposed sales moratorium. US Carburetion’s continued sales of uncertified

products in purported disregard of the EPA regulation was, the complaint alleges, an unfair trade

practice forbidden by Section 11 of Chapter 93A.

          That section contains a heightened geographic limitation that states:

          No action shall be brought or maintained under this section unless the actions and
          transactions constituting the alleged unfair method of competition or the unfair or
          deceptive act or practice occurred primarily and substantially within the
          commonwealth.

Mass. Gen. Laws, ch. 93A, § 11.


                                                   2
       US Carburetion’s argument is that it sells its products throughout the country, and even if

its sales of uncertified products constituted unfair commercial acts, they did not occur “primarily

and substantially” within Massachusetts so as to make Section 11’s remedy available.

       US Carburetion provided details of its sales during the relevant period. The sales data

shows that during the relevant time period US Carburetion sold 56 conversion kits in

Massachusetts compared to 3656 kits sold elsewhere, meaning that only 1.51% of the kits US

Carburetion sold in the relevant period were to Massachusetts customers. Put in other terms, US

Carburetion had revenue from kits sold in Massachusetts of $10,188, compared with $702,313.99

from kits sold elsewhere, meaning that only 1.43% of total sales revenues were from sales within

Massachusetts. It is apparent that, if the sales by US Carburetion of uncertified kits constituted

potentially actionable unfair activity, most of it occurred outside Massachusetts.

       The Massachusetts Supreme Judicial Court has said that the “primarily and substantially”

test inquires “whether the center of gravity of the circumstances that give rise to the claim” is

found within Massachusetts. Kuwaiti Danish Comput. Corp. v. Digital Equip. Corp., 781 N.E.2d

787, 799 (Mass. 2003). Where the allegedly unfair sales occurred throughout the country, and

where only a very small percentage of the number of sales and revenues generated was centered

in Massachusetts, it is clear that the center of gravity—if there is a demonstrable one—is

elsewhere. See Fishman Transducers, Inc. v. Paul, 684 F.3d 187, 197 (1st Cir. 2012) (“Where

wrongdoing is not focused on Massachusetts but has relevant and substantial impact across the

country, the ‘primarily’ requirement of section 11 cannot be satisfied.”).




                                                 3
        Gen-Connect argues that its revenue loss was experienced in Massachusetts because it is

located here. While that may be a factor to be taken account of in particular cases, it is not a general

principle that trumps other factors, such as the situs of the loss-producing activity. Id. “[I]f the

place of injury were the only test, practically no case involving a Massachusetts plaintiff would be

exempt from c. 93A status, no matter how negligible the defendants’ business activity in this State.

Such a result would effectively nullify the words ‘primarily and substantially within the

Commonwealth,’ which imply some process of measuring and weighing.” Makino, U.S.A., Inc.

v. Metlife Capital Credit Corp., 518 N.E.2d 519, 523 (Mass. App. Ct. 1988).

        The other issues raised by the motion need not be addressed. US Carburetion has satisfied

its burden of demonstrating that there is no genuine trialworthy issue of fact and that it is entitled

as a matter of law to judgment in its favor on the Section 11 claim.

        The defendant’s motion for summary judgment (dkt. no. 66) is GRANTED.

        Judgment shall enter in favor of the defendant.

        It is SO ORDERED.

                                                                /s/ George A. O’Toole, Jr.
                                                                United States District Judge




                                                   4
